Citation Nr: 1227286	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right ankle disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.  The Veteran presented testimony at a Board in April 2012.     

The issues of service connection for right knee and ankle disabilities, under a merits analysis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right knee disability and for right ankle disability in August 2006, and notified the Veteran of its decisions in September 2006.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determinations.

2.  Since the final August 2006 decision, certain evidence relating to unestablished facts necessary to substantiate the claims which is neither cumulative nor redundant of evidence previously considered has been received to reopen the right knee disability and right ankle disability claims. 


CONCLUSIONS OF LAW

1.  The August 2006 RO decision denying service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for right knee disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The August 2006 RO decision denying service connection for right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The criteria to reopen the claim for service connection for right ankle disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right knee and right ankle disability claims and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to these issues at this time.  

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The RO denied service connection for right knee disability and right ankle disability in August 2006, and the Veteran was notified of these decisions and of her appellate rights by a letter dated in September 2006.  She did not appeal.  Moreover, no new and material evidence was received within one year of notification of the determinations.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO concluded at the time that right knee and ankle conditions were not incurred in or caused by service.  The bases of the decisions were that service treatment records showed no treatment or diagnosis of a right ankle or right knee condition during service, and there was no evidence linking current right knee and ankle conditions to service.

Claims are to be reopened when new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Certain evidence submitted since the last final right knee and ankle disability decision in August 2006 is sufficient to reopen the claims.  During her April 2012 Board hearing, the Veteran furnished details regarding claimed injuries to both her right knee and her right ankle during basic training.  These assertions are deemed to be credible for purposes of a new and material evidence analysis, and arguably go to the basis for the prior denial.  Additionally, she asserted in June 2008 that her right knee and ankle disabilities are due to her service-connected residuals of thoracic spine injury.  The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which are neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the right knee and ankle disability claims.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.


ORDER

New and material evidence has been received to reopen the claims of service connection for right knee disability and for right ankle disability.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The RO obtained a VA medical opinion in July 2008 on the matter of whether the Veteran's service-connected thoracic spine disability caused her right knee or ankle disability.  However, the medical opinion did not specifically address the matter of whether her thoracic spine disability aggravated her right knee or ankle disability, and such is necessary.  Allen v. Brown, 7 Vet.App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  In light of the above, the examination report will be returned to the examiner for an addendum opinion, or in the event that examiner is not available, a VA examination will be scheduled as indicated below.  38 C.F.R. § 3.159 .

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination with regard to her right knee and ankle disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any current disabilities of the right knee and right ankle should be clearly reported. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that current right knee disability is causally related to any injury or incident of service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that current right knee disability is proximately due to or caused by the service-connected residuals of thoracic spine injury?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that current right knee disability has been aggravated by the service-connected residuals of thoracic spine injury?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that current right ankle disability is causally related to any injury or incident of service?

     e)  Is it at least as likely as not (a 50% or higher degree of probability) that current right ankle disability is proximately due to or caused by the service-connected residuals of thoracic spine injury?

     f)  Is it at least as likely as not (a 50% or higher degree of probability) that current right ankle disability has been aggravated by the service-connected residuals of thoracic spine injury?

The examiner should furnish reasons for the opinions. 

2.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the right knee and ankle disability claims.  As to any claim that remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


